Name: Commission Regulation (EC) No 763/97 of 28 April 1997 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: political geography;  international trade;  tariff policy;  trade policy;  plant product
 Date Published: nan

 29 . 4 . 97 I EN I Official Journal of the European Communities No L 112/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 763/97 of 28 April 1997 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia Member States of the quantities relating to the licences applied for, whether unused or partly used; Whereas, for administrative reasons, application of this Regulation should be limited to the harvest and mar ­ keting period for the products in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine from the Republic of Slovenia ('), and in particular Article 10 thereof, Whereas Regulation (EC) No 70/97 provides for the grant of tariff concessions for fresh sour cherries originating in the Republics referred to above within the limit of an annual ceiling of 3 000 tonnes; Whereas, in order to ensure that these provisions are properly applied , imports of fresh sour cherries origin ­ ating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia should be subject to a system of import licences; whereas the special rules governing that system should be laid down ; Whereas exceptions to the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 2350/96 f), should be made to avoid exceeding the quantity fixed in Regulation (EC) No 70/97; Whereas the period of validity of licences should take into account the time for transporting the product to the Community; Whereas, in order to ensure the proper operation of this system, provision should be made for notifications by the Article 1 1 . Imports into the Community of fresh sour cherries falling within CN codes 0809 20 41 , 0809 20 51 , 0809 20 61 and 0809 20 71 and originating in the Re ­ publics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia shall be subject to the production of an import licence issued by the Member States concerned to any applicant for such a licence ir ­ respective of the place of his establishment in the Com ­ munity . 2 . The issue of an import licence shall be conditional on the lodging of a security of ECU 0,72 per 100 kg net, guaranteeing that import will take place during the period of validity of the licence . Article 2 1 . Regulation (EEC) No 3719/88 shall apply to import licences for fresh sour cherries originating in the re ­ publics referred to in Article 1 subject to the specific pro ­ visions of this Regulation . (&lt;) OJ No L 16, 18 . 1 . 1997, p . 1 . ( 2 ) OJ No L 331 , 2 . 12. 1988 , p . 1 . 0 OJ No L 320 , 11 . 12 . 1996, p. 21 . No L 112/2 EN I Official Journal of the European Communities 29 . 4 . 97 Notwithstanding Article 8 (4) of the abovementioned Regulation , the provisions permitting a tolerance for quantities in excess shall not apply. 2 . One or more of the CN codes referred to in Article 1 ( 1 ) must be marked in Section 16 of applications for licences and of import licences . 3 . Import licences shall be valid for 20 days from the date of actual issue . Except in cases of force majeure, the security shall be forefeit in whole or in part if the transaction is not carried out or is only partially carried out within that period . Article 3 1 . The name of one of the Republics covered by this Regulation must be marked in Section 8 of applications for licences and of import licences proper as the country of origin of the product . The relevant import licence shall be valid for products originating in that Republic only. 2 . Import licences shall be issued on the fifth working day following the day on which the application was lodged unless measures are taken within that time . Article 4 Member States shall notify the Commission of: 1 . the quantities of fresh sour cherries corresponding to the import licences applied for. Such quantities shall be notified at the following inter ­ vals :  each Wednesday for applications lodged on Mondays and Tuesdays,  each Friday for applications lodged on Wednesdays and Thursdays,  each Monday for applications lodged on Friday of the previous week; 2 . the quantities corresponding to import licences that remain unused or partly used , amounting to the dif ­ ference between the quantities deducted on the back of the licences and the quantities for which the latter were issued . Such quantities shall be notified on Wednesday each week as regards data received the previous week; 3 . if no application for an import licence is lodged during one of the periods mentioned in point 1 or if there are no quantities unused within the meaning of point 2, the Member State in question shall so inform the Commission on the days indicated in this Article . Article 5 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. It shall apply from 1 June to 30 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission